R. Blake Hamilton (11395)
Ashley M. Gregson (13716)
Jasmine A. Fierro-Maciel (16046)
DURHAM JONES & PINEGAR, P.C.
111 South Main Street, Suite 2400
Salt Lake City, UT 84111
Telephone: (801) 415-3000
Facsimile: (801) 415-3500
bhamilton@djplaw.com
agregson@djplaw.com
jfierro-maciel@djplaw.com

ATTORNEYS FOR DEFENDANTS


     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                           CENTRAL DIVISION


DONALD BEATTY, an individual,
                                                                     ANSWER
                         Plaintiff,
                                                                   (Jury Demand)
v.

DAVIS COUNTY, a political subdivision of
the state of Utah; DANIEL L. YEAMAN, in                      Civil No.: 1:18-cv-00135
his official and individual capacities,
                                                         Magistrate Judge Brooke C. Wells
                         Defendants.


        Defendants Davis County and Daniel L. Yeaman (collectively “Defendants”), by and

through undersigned counsel, and in response to Plaintiff’s Complaint, hereby answer, allege,

and defend as follows:

                                        FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendants.



SLC_3969696.1
                                      SECOND DEFENSE

        Answering the allegations contained the numbered paragraphs in the Complaint,

Defendants admit, deny, and allege as follows:

                   PRELIMINARY STATEMENT AND INTRODUCTION

        1.      Defendants deny Plaintiff’s preliminary statement and introduction in entirety.

Defendants also object as one or more of the allegations in this paragraph are legal argument

and/or conclusions and do not require a response. Subject to, and without waiving this objection,

Defendants deny the allegations in this paragraph.

                                            PARTIES

        2.      Answering paragraph 1, Defendants are without sufficient knowledge or

information to form a belief as to the truth of the allegations in this paragraph, and therefore deny

the allegations in paragraph 1.

        3.      Answering paragraph 2, Defendants admit the allegations in paragraph 2.

        4.      Answering paragraph 3, Defendants admit that during the relevant time period,

Defendant Daniel L. Yeaman (“Lt. Yeaman”) was employed as a Lieutenant of Davis County

Sheriff’s Office (“DCSO”).

                                  JURISDICTION AND VENUE

        5.      Answering paragraphs 4 and 5, Defendants admit that this Court has jurisdiction

and that venue is proper, but deny the remaining allegations in paragraphs 4 and 5.

                                  FACTUAL BACKGROUND

        6.      Answering paragraph 6, Defendants admit that DCSO Deputy David Passmore

arrested Plaintiff. Defendants deny the remaining allegations in paragraph 6.
                                                 2


SLC_3969696.1
        7.      Answering paragraphs 7, 8, and 9, Defendants are without sufficient knowledge

or information to form a belief as to the truth of the allegations in these paragraphs, and therefore

deny the allegations in paragraphs 7, 8, and 9.

        8.      Answering paragraph 10, Defendants admit that during the relevant time period,

Lt. Yeaman was employed as a Training Coordinator for DCSO. Defendants deny the remaining

allegations in paragraph 10.

        9.      Answering paragraph 11, Defendants deny the allegations in paragraph 11.

        10.     Answering paragraph 12, Defendants object to Plaintiff’s use of quotation marks

as it is not clear what Plaintiff purports to be quoting from. Subject to, and without waving this

objection, Defendants deny the allegations in paragraph 12.

        11.     Answering paragraphs 13, 14, and 15, Defendants are without sufficient

knowledge or information to form a belief as to the truth of the allegations in these paragraphs,

and therefore deny the allegations in paragraphs 13, 14, and 15.

        12.     Answering paragraph 16, Defendants deny the allegations in paragraph 16.

        13.     Answering paragraphs 17 and 18, Defendants are without sufficient knowledge or

information to form a belief as to the truth of the allegations in these paragraphs, and therefore

deny the allegations in paragraphs 17 and 18.

        14.     Answering paragraphs 19, 20, and 21, Defendants object to Plaintiff’s use of

quotation marks as it is not clear what Plaintiff purports to be quoting from. Subject to, and

without waving this objection, Defendants deny the allegations in paragraphs 19, 20, and 21.




                                                  3


SLC_3969696.1
        15.     Answering paragraphs 22 and 23, Defendants are without sufficient knowledge or

information to form a belief as to the truth of the allegations in these paragraphs, and therefore

deny the allegations in paragraphs 22 and 23.

        16.     Answering paragraphs 24 and 25, Defendants object to Plaintiff’s use of quotation

marks as it is not clear what Plaintiff purports to be quoting from. Subject to, and without

waving this objection, Defendants deny the allegations in paragraphs 24 and 25.

        17.     Answering paragraph 26, Defendants are without sufficient knowledge or

information to form a belief as to the truth of the allegations in this paragraph, and therefore deny

the allegations in paragraph 26.

        18.     Answering paragraph 27, this paragraph does not call for a response because it

merely summarizes or quotes language from an alleged email from Plaintiff to Lt. Yeaman. To

the extent an answer is required, Defendants deny the allegations in paragraph 27, and state that

any such email speaks for itself.

        19.     Answering paragraph 28, this paragraph does not call for a response because it

merely summarizes or quotes language from an alleged email from Lt. Yeaman to Plaintiff. To

the extent an answer is required, Defendants deny the allegations in paragraph 28, and state that

any such email speaks for itself.

        20.     Answering paragraph 29, Defendants are without sufficient knowledge or

information to form a belief as to the truth of the allegations in this paragraph, and therefore deny

the allegations in paragraph 29.

        21.     Answering paragraph 30, this paragraph does not call for a response because it

merely summarizes or quotes language from an alleged email from Lt. Yeaman to Plaintiff. To
                                                 4


SLC_3969696.1
the extent an answer is required, Defendants deny the allegations in paragraph 30, and state that

any such email speaks for itself.

        22.     Answering paragraph 31, Defendants are without sufficient knowledge or

information to form a belief as to the truth of the allegations in this paragraph, and therefore deny

the allegations in paragraph 31.

        23.     Answering paragraph 32, Defendants deny the allegations in paragraph 32.

        24.     Answering paragraphs 33, Defendants object as one or more of the allegations in

this paragraph are legal argument and/or conclusions and do not require a response. Subject to,

and without waiving this objection, Defendants deny the allegations in paragraph 33.

        25.     Answering paragraphs 34 and 35, Defendants are without sufficient knowledge or

information to form a belief as to the truth of the allegations in these paragraphs, and therefore

deny the allegations in paragraphs 34 and 35.

        26.     Answering paragraph 36, Defendants object to Plaintiff’s use of quotation marks

as it is not clear what Plaintiff purports to be quoting from. Subject to, and without waving this

objection, Defendants deny the allegations in paragraph 36.

        27.     Answering paragraphs 37, 38, 39, 40, 41, and 42, Defendants object as one or

more of the allegations in these paragraphs are legal argument and/or conclusions and do not

require a response. Subject to, and without waiving this objection, Defendants deny the

allegations in paragraphs 37, 38, 39, 40, 41, and 42.




                                                 5


SLC_3969696.1
                                  FIRST CLAIM FOR RELIEF
                                   (First Amendment – Yeaman)

        28.     Answering paragraph 43, Defendants incorporate by reference their previous

responses to paragraphs 1 through 42.

        29.     Answering paragraphs 44, 45, 46, and 47, Defendants object as one or more of the

allegations in these paragraphs are legal argument and/or conclusions and do not require a

response. Subject to, and without waiving this objection, Defendants deny the allegations in

paragraphs 44, 45, 46, and 47.

        30.     Answering paragraph 48, Defendants deny the allegations in paragraph 48.

                                 SECOND CLAIM FOR RELIEF
                                 (First Amendment – Davis County)

        31.     Answering paragraph 49, Defendants incorporate by reference their previous

responses to paragraphs 1 through 48.

        32.     Answering paragraph 50, Defendants admit that during the relevant time period,

Lt. Yeaman was employed as a Lieutenant and Internal Affairs Investigator of DCSO.

Defendants object as one or more of the allegations in these paragraphs are legal argument

and/or conclusions and do not require a response. Subject to, and without waiving this objection,

Defendants deny the remaining allegations in paragraph 50.

        33.     Answering paragraph 51, Defendants object as one or more of the allegations in

this paragraph are legal argument and/or conclusions and do not require a response. Subject to,

and without waiving this objection, Defendants deny the allegations in paragraph 51.

        34.     Defendants deny Plaintiff’s prayer for relief in its entirety as well as denying any

demand or prayer for judgment or relief contained elsewhere in the Complaint, and further
                                                  6


SLC_3969696.1
affirmatively assert and allege that Plaintiff is not entitled to any award of relief or damages from

Defendants or the entry of a judgment against Defendants in any form.

                                  AFFIRMATIVE DEFENSES

        As separate and distinct affirmative defenses to Plaintiff’s Causes of Action, Defendants

allege as follows:

                               FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred in whole or in part, as Defendants did not violate a

constitutional, statutory or common law right, privilege or immunity of the Plaintiff.

                             SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred in whole or in part as any and all actions or inactions on the

part of Defendants do not violate clearly established law, were objectively reasonable, and

therefore Defendants have qualified immunity from suit.

                              THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims against Defendants are barred in whole or in part as Defendants’ actions

were not pursuant to any unconstitutional policy, custom, usage, rule or regulation.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims against Defendants are barred in whole or in part because Plaintiff has

suffered no compensable injury or damage as a result of Defendants’ conduct.

                               FIFTH AFFIRMATIVE DEFENSE

        To the extent Plaintiff failed to mitigate his damages, if any, any potential recovery under

such claims advanced by Plaintiff’s Complaint should be barred or appropriately reduced.


                                                  7


SLC_3969696.1
                                SIXTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred, in whole or in part, because any damages sustained as

alleged in the Complaint were caused, in whole or in part, by the acts or omissions of Plaintiff

and/or third parties over whom the Defendants had no control or right of control.

                              SEVENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred, in whole or in part, because Defendants acted in good faith,

without malice and without the intent to violate the Plaintiff’s civil rights.

                               EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the doctrines of sovereign immunity,

governmental immunity, qualified immunity, and prosecutorial immunity.

                                NINTH AFFIRMATIVE DEFENSE

          Defendants are entitled to an award of costs and attorneys’ fees in defense of this action

pursuant to 42 U.S.C. § 1988 and 28 U.S.C. § 1927.

                                TENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred in whole or in part by the doctrines of waiver, estoppel,

and/or laches.

                             ELEVENTH AFFIRMATIVE DEFENSE

          Defendants state that they have, or may have, further and additional affirmative defenses

that are not yet known, which may become known through future discovery. Defendants assert

each and every affirmative defense as it may be ascertained through future discovery in this

matter.


                                                    8


SLC_3969696.1
                                        JURY DEMAND

        Defendants demand a jury trial in this matter.

        WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants pray that the

same be dismissed, no cause of action, and that they be awarded their costs herein, including

attorneys’ fees allowed by law, and such other relief as this Court deems appropriate.

        DATED this 31st day of December, 2018.

                                                     DURHAM JONES & PINEGAR, P.C.



                                                     /s/ R. Blake Hamilton
                                                     R. Blake Hamilton
                                                     Ashley M. Gregson
                                                     Jasmine A. Fierro-Maciel
                                                     ATTORNEYS FOR DEFENDANTS




                                                 9


SLC_3969696.1
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing document was served this

31st day of December, 2018, via electronic filing upon the following:


        Karra J. Porter
        Jacob W. Macfarlane
        CHRISTENSEN & JENSEN, P.C.
        257 East 200 South, Suite 1100
        Salt Lake City, Utah 84111
        Telephone: (801) 323-5000
        Email: Karra.Porter@chrisjen.com
               Jake.Macfarlane@chrisjen.com



                                                     /s/ Marissa Beaty
                                                     Legal Secretary




                                                10


SLC_3969696.1
